Case 5:18-cv-00420-SMH-MLH Document 160 Filed 06/23/20 Page 1 of 4 PageID #: 2801



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  CORY ALLEN                                        CIVIL ACTION NO. 18-0420

  VERSUS                                            JUDGE S. MAURICE HICKS, JR.

  ROYAL TRUCKING COMPANY,                           MAGISTRATE JUDGE HORNSBY
  ET AL.

                                   MEMORANDUM ORDER

         Before the Court is Defendant Royal Trucking Company’s (“Royal”) Magistrate

  Appeal (Record Document 152) of Magistrate Judge Hornsby’s Memorandum Order

  (Record Document 151), wherein he granted in part and denied in part Royal’s Motion for

  Leave to Conduct Additional Discovery (Record Document 140). Plaintiff Cory Allen

  (“Plaintiff”) and Defendant Kansas City Southern Railway Company (“KCS”) oppose the

  appeal. See Record Documents 155 and 156. For the reasons set forth below, Magistrate

  Judge Hornsby’s order is AFFIRMED.

         Any party may appeal a magistrate judge’s ruling on a non-dispositive matter to a

  district court judge under Rule 72(a) of the Federal Rules of Civil Procedure and Local

  Rule 74.1. Magistrate Judge Hornsby’s Memorandum Order is an order on a non-

  dispositive matter that requires the district court to uphold the ruling unless it is “clearly

  erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see Castillo v. Frank, 70 F.3d

  382, 385 (5th Cir. 1995); Perales v. Casillas, 950 F.2d 1066, 1070 (5th Cir. 1992). This

  Court reviews the Magistrate Judge’s legal conclusions de novo and reviews his factual

  findings for clear error. See Choate v. State Farm Lloyds, No. 03-2111, 2005 WL

  1109432, at *1 (N.D. Tex. May 5, 2005).




                                          Page 1 of 4
Case 5:18-cv-00420-SMH-MLH Document 160 Filed 06/23/20 Page 2 of 4 PageID #: 2802



         In this case, the Court finds that Magistrate Judge Hornsby’s order granting in part

  and denying in part Royal’s Motion for Leave to Conduct Additional Discovery was neither

  clearly erroneous nor contrary to law. In the order, Magistrate Judge Hornsby allowed

  several of Royal’s deposition and subpoena requests, but denied its request for a Rule

  30(b)(6) deposition of KCS, the latter of which is the subject of the instant appeal. See

  Record Document 151 at 1; 152-1 at 1. Royal objects that Magistrate Judge Hornsby’s

  order was erroneous for several reasons, including, inter alia, that it is entitled to depose

  a representative of KCS in order to mount a defense against KCS’ liability claims and

  pending Motion for Summary Judgment (Record Document 142), as well as explore other

  areas of inquiry, including vocational rehabilitation and job placement services provided

  by KCS. See Record Document 152-1 at 2–3.

         Regarding Royal’s objections to Magistrate Judge Hornsby’s order, Royal largely

  repeats its arguments made in support of its original Motion to Conduct Additional

  Discovery, in addition to new arguments it raises in its appeal, none of which warrant a

  different result here. First, Magistrate Judge Hornsby did not err in determining that

  Royal’s 30(b)(6) deposition request was not proportional to the needs of the case at this

  stage of the litigation as substantial discovery has already been produced and multiple

  continuances have been granted. Indeed, the Court was mindful of these circumstances

  when it previously reopened discovery to allow Royal’s new counsel time to review the

  produced discovery and determine “whether any limited, additional discovery [would be]

  required.” Record Document 116 at 1 (emphasis added). 1 Instead, Royal’s notice of




  1 The Court also stated that “[a]bsent extraordinary circumstances, the court does not
  intend to grant any further delays or extensions of time.” Record Document 116 at 2.


                                          Page 2 of 4
Case 5:18-cv-00420-SMH-MLH Document 160 Filed 06/23/20 Page 3 of 4 PageID #: 2803



  deposition contained numerous requests concerning areas of inquiry that much of the

  discovery had previously addressed, including information relating to the locomotive

  involved in the collision and KCS’ rules and policies regarding its operations and training

  of employees. See Record Document 140-11 at 5–8. Even assuming such information

  would be relevant to Royal’s defenses against KCS’ claims for liability, Magistrate Judge

  Hornsby was not clearly erroneous in applying the factors set forth in Rule 26(b)(1) to

  conclude that the burden of Royal’s request to depose corporate representatives of KCS

  outweighed its potential benefit given the aforementioned circumstances.

         Furthermore, Royal’s contention that it is entitled to depose a representative of

  KCS regarding vocational rehabilitation and job placement services provided by KCS is

  equally without merit. Not only does Royal fail to provide any meaningful argument as to

  why said information is necessary for it to prepare its defense to Plaintiff and KCS’ claims

  for liability at trial, but it also failed to include either area of inquiry in its Revised Notice of

  30(b)(6) Deposition or Motion to Conduct Additional Discovery. As such, Royal cannot

  raise these issues now. For the same reason, the Court also rejects Royal’s additional

  claim, which it alleges for the first time in its reply brief to the instant appeal, that because

  it “has learned that [Plaintiff] had preexisting back issues prior to this accident,” it is

  entitled to depose a KCS representative regarding KCS’ knowledge of said conditions

  before the accident. Record Document 159 at 3. Thus, as with its previous objections

  noted above, Royal’s new arguments likewise fail to demonstrate that Magistrate Judge

  Hornsby’s order was clearly erroneous or contrary to law.

         Accordingly,




                                             Page 3 of 4
Case 5:18-cv-00420-SMH-MLH Document 160 Filed 06/23/20 Page 4 of 4 PageID #: 2804



        IT IS ORDERED that Royal’s Magistrate Appeal (Record Document 152) is

  DENIED and Magistrate Judge Hornsby’s Memorandum Order (Record Document 151)

  is hereby AFFIRMED.

        IT IS FURTHER ORDERED that Royal’s Motion for Oral Argument (Record

  Document 159) is hereby DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 23rd day of June, 2020.




                                     Page 4 of 4
